UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended January 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53051 Advanced BioMedical Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 350 Fifth Avenue, 59th Floor New York, NY 10118 (Address of principal executive offices, including zip code.) (718) 766-7898 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YESoNOþ As of March 25, 2013, there are 56,574,850 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “ABMT” and the “Registrant” refer to Advanced BioMedical Technologies, Inc. unless the context indicates another meaning. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4 Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults upon Senior Securities 16 Item 4. Other Information 16 Item 5. Exhibits 17 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanyingconsolidated unaudited financial statements of Advanced BioMedical Technologies, Inc., a Nevada corporation are condensed and, therefore, do not include all disclosures normally required by accounting principles generally accepted in the United States of America. These statements should be read in conjunction with the Company's most recent annual financial statements for the year ended October 31, 2012 included in our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission (“SEC”) on February 13, 2013. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying consolidated financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying consolidated financial statements for the period ended January 31, 2013 are not necessarily indicative of the operating results that may be expected for the full year ending October 31, 2013. 3 TABLE OF CONTENTS ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS AS OF JANUARY 31, 2013 (UNAUDITED) 4 TABLE OF CONTENTS ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONTENTS Pages Consolidated Balance Sheets as of January 31, 2013 (unaudited) and October 31, 2012 F-1 Consolidated Statements of Operations and Comprehensive Loss for the three months ended January 31, 2013 and 2012 and the period from September 25, 2002 (inception) through January 31, 2013(unaudited) F-2 Consolidated Statements of Stockholders’ Deficit for the period from September 25, 2002 (inception) through January 31, 2013 (unaudited) F-3 Consolidated Statements of Cash Flows for the three months ended January 31, 2013 and 2012 and the period from inception September 25, 2002 9inception through January 31, 2013 (unaudited) F-4 Notes tothe Consolidated Financial Statements (unaudited) F-5 - F-8 5 TABLE OF CONTENTS ADVANCED BIOMEDICAL TECHNOLOGIES, INC. ("ABMT") AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS January 31, October 31, ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Other receivables and prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, NET DEPOSIT FOR PURCHASE OF PROPERTY AND EQUIPMENT Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Other payables and accrued expenses $ $ Due to directors Due to a stockholder Due to related parties Total Current Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - DEFICIT ABMT Stockholders' Deficit Common stock, $0.00001 par value, 100,000,000 shares authorized,56,574,850 shares issued and outstanding as of January 31, 2013 and October 31, 2012 Common stock, 230,000 shares to be issued - - Stock subscription receivable - - Additional paid-in capital Deferred stock compensation - ) Accumulated deficit during development stage ) ) Accumulated other comprehensive loss ) ) Total Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ F-1 TABLE OF CONTENTS ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three months ended September 25, 2002 (inception) through January 31, January 31, January 31, OPERATING EXPENSES General and administrative expenses $ $ $ Depreciation Research and development (net of government grant) Total Operating Expenses LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSES) Government grants - - Interest income 20 27 Interest paid to a stockholder and related parties ) ) ) Imputed interest ) ) ) Other, net ) ) Total Other Income (Expenses), net ) ) ) LOSS FROM OPERATIONS BEFORE TAXES ) ) ) Income tax expense - - - NET LOSS ) ) ) Net loss attributable to noncontrolling interests - - NET LOSS ATTRIBUTABLE TO ABMT COMMON STOCKHOLDERS ) ) ) OTHER COMPREHENSIVE LOSS Foreign currency translation loss ) ) ) COMPREHENSIVE LOSS ATTRIBUTABLE TO ABMT COMMON STOCKHOLDERS $ ) $ ) $ ) Net loss per share -basic and diluted $ ) $ ) Weighted average number of shares outstanding during theperiod - basic and diluted F-2 TABLE OF CONTENTS ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT (UNAUDITED) Accumulated deficit during development stage Accumulated other comprehensive loss Common stock issued Shares to be issued Stock subscriptions receivable Additional paid-in capital Deferred stock compensation Number of shares Number of shares Amount Noncontrolling interests Amount Total Stock issued to founders for cash $ - $
